DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed May 10, 2021.  
Claims 20-33 and 38-39 are allowable. Claims 34-37, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I-IV, as set forth in the Office action mailed on October 28, 2020, is hereby withdrawn and claims 34-37 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 20-39 are currently pending wherein claims 20, 22-25, 27-33, and 38 read on an active-energy-ray-curable liquid composition, claims 21, 26, and 39 read on an active-energy-ray-curable liquid composition, claim 34 reads on a three-dimensional 

Allowable Subject Matter
Claims 20-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Han et al (JP 07196752), Norikane et al (US 2016/0275818), and Suzuki et al (US 2013/0234370).

Summary of claim 20:
An active-energy-ray-curable liquid composition comprising:
a monofunctional monomer (A) having a hydrogen-bonding capacity; and 
a solvent (B) having a hydrogen-bonding capacity,
wherein the solvent (B) comprises at least one selected from the group consisting of a diol that comprises 3 or more but 6 or less carbon atoms, a monoalcohol that comprises 6 or more carbon atoms, a cyclic alcohol that comprises 6 or more carbon atoms, a polypropylene glycol monoether that comprises 6 or more carbon atoms, a carboxylic acid compound, an amine compound, an ester compound, a ketone compound, and a urea compound, and
wherein the active-energy-ray-curable liquid composition satisfies conditions below,

a cured product obtained by irradiating the active-energy-ray-curable liquid composition with 500 mJ/cm2 of an active energy ray is a solid having a compressive stress of 2.0 kPa or greater when compressed by 1% at 25 degrees C, and the cured product has a water decaying property.

Summary of claim 21:
An active-energy-ray-curable liquid composition comprising:
a monofunctional monomer (A) having a hydrogen-bonding capacity; and 
a solvent (B) having a hydrogen-bonding capacity,
wherein a cured product of the active-energy-ray-curable liquid composition has a water decaying property,
wherein the solvent (B) having a hydrogen bonding capacity comprises at least one selected from the group consisting of a diol that comprises 3 or more but 6 or less carbon atoms, a monoalcohol that comprises 6 or more carbon atoms, a cyclic alcohol that comprises 6 or more carbon atoms, a polypropylene glycol monoether that comprises 6 or more carbon atoms, a carboxylic acid compound, an amine compound, an ester compound, a ketone compound, and a urea compound, and
wherein a cured product obtained by irradiating the active-energy-ray-curable liquid composition with 500 mJ/cm2 of an active energy ray is a solid having a compressive stress of 0.5 kPa or greater when compressed by 1% at 25 degrees C.


Summary of claim 34:
A three-dimensional object forming material set comprising:
an active-energy-ray-curable liquid composition that comprises
a monofunctional monomer (A) having a hydrogen-bonding capacity, and 
a solvent (B) having a hydrogen-bonding capacity and comprising at least one selected from the group consisting of a diol that comprises 3 or more but 6 or less carbon atoms, a monoalcohol that comprises 6 or more carbon atoms, a cyclic alcohol that comprises 6 or more carbon atoms, a polypropylene glycol monoether that comprises 6 or more carbon atoms, a carboxylic acid compound, an amine compound, an ester compound, a ketone compound, and a urea compound,
wherein the active-energy-ray-curable liquid composition satisfies conditions below; and
an active-energy-ray-curable liquid composition that does not have a water decaying property,
	<Condtions>
a cured product obtained by irradiating the active-energy-ray-curable liquid composition with 500 mJ/cm2 of an active energy ray is a solid having a compressive stress of 2.0 kPa or greater when compressed by 1% at 25 degrees C, and the cured product has a water decaying property.

Summary of claim 36:
A method for producing a three-dimensional object, the method comprising

curing the liquid film,
wherein the method repeats the forming and the curing to form a model part, which is a cured product of the model material, and a support part, which is a cured product of the active-energy-ray-curable liquid composition,
wherein after forming the model part and the support part, the method removes the support part by water or water vapor, and
wherein the solvent (B) comprises at least one selected from the group consisting of a diol that comprises 3 or more but 6 or less carbon atoms, a monoalcohol that comprises 6 or more carbon atoms, a cyclic alcohol that comprises 6 or more carbon atoms, a polypropylene glycol monoether that comprises 6 or more carbon atoms, a carboxylic acid compound, an amine compound, an ester compound, a ketone compound, and a urea compound,
	<Conditions>
a cured product obtained by irradiating the active-energy-ray-curable liquid composition with 500 mJ/cm2 of an active energy ray is a solid having a compressive stress of 2.0 kPa or greater when compressed by 1% at 25 degrees C, and the cured product has a water decaying property.

Han teaches a composition that is polymerized using light such as ultraviolet ray irradiation (0014) (reading on a curable composition) that contains a crosslinkable monomer and an organic solvent (claim 1) wherein the monomer contains vinyl groups and amide groups (0005-0006) (reading on having hydrogen-bonding capacity) and the solvent includes alcohols and esters (0007) (reading on having hydrogen-bonding capacity).  Han teaches the compressive strength of the product to be 5.0-10.0 kg/mm2 (reading on 490033-98066 kPa) (0016).  However, Han does not teach or fairly suggest the claimed active-energy-curable-resin composition wherein the monomer having a hydrogen-bonding capacity is a monofunctional monomer, wherein the solvent is not removed in the reaction, and wherein the solvent is one of the specifically claimed compounds.

Norikane teaches a liquid hydrogel precursor that includes a monomer (0027) that is water soluble (0029) and a solvent (0053) such as water (0054) or an organics solvent such as alcohols, ethers, or ketones (0058) (reading on a solvent having hydrogen bonding capacity as defined by the spec).  Norikane teaches the composition to include 1.0 MPa or more (0168).  However, applicants have shown that the 102(b)(1) and the 102(b)(2)(a) exceptions applies and, therefore, the Norikane does not apply as prior art.

Suzuki teaches a liquid composition containing water soluble monofunctional ethylenically unsaturated monomer and water (reading on the solvent that is hydrogen bonding capacity) (abstract).  However, Suzuki does not teach or fairly suggest the the solvent is the specifically claimed compound, wherein the cured product has the claimed compressive stress, and wherein the cured product has a water decaying property.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JESSICA WHITELEY/Primary Examiner, Art Unit 1763